Case 8:19-cv-00475-WFJ-SPF Document 81 Filed 07/12/19 Page 1 of 4 PageID 1946



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ALVA JOHNSON, individually and on
behalf of all others similarly situated,

      Plaintiff,

v.                                                   Case No. 8:19-cv-00475-T-02SPF

DONALD J. TRUMP,
in his individual capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.,

    Defendants.
__________________________________/

                           JOINT MOTION TO EXTEND DEADLINES

         Plaintiff Alva Johnson and Defendants Donald J. Trump (“Mr. Trump”) and Donald J.

Trump for President, Inc. (“the Campaign”) (collectively, “the Parties”), through counsel and for

good cause shown, jointly request that the Court grant a brief extension to certain deadlines in this

case. In support of the Motion the Parties state as follows:

         1.        Ms. Johnson’s Amended Complaint is currently due July 15, 2019.

         2.        Ms. Johnson’s Opposition to Defendants’ Motion for a Protective Order (Dkt. 73) is

currently due July 24, 2019.

         3.        Ms. Johnson’s deadline to complete her document production is July 26, 2019.

         4.        On June 28, 2019, counsel for Ms. Johnson sent a meet-and-confer letter to counsel

for Defendants concerning Mr. Trump’s responses and objections to Ms. Johnson’s discovery

requests, which were served on June 20, 2019.

         5.        On July 10, 2019, counsel for Ms. Johnson sent a meet-and-confer letter to counsel

for Defendants concerning the Campaign’s responses and objections to Ms. Johnson’s discovery

requests, which were served on July 2, 2019.


{00101835;1}
Case 8:19-cv-00475-WFJ-SPF Document 81 Filed 07/12/19 Page 2 of 4 PageID 1947



         6.      Following the parties’ meet-and-confer concerning certain disputed confidentiality

designations under the Stipulated Protective Order (Dkt. 61-1), Defendants’ deadline to file a

motion to maintain those confidentiality designations is currently July 20, 2019.

         7.      The Campaign’s Responses to Ms. Johnson’s Third Request for Production of

Documents are currently due July 29, 2019.

         8.      On July 11, 2019, the parties held a hearing before the Court during which the Court

stated that the Court would hold the Motion for a Protective Order, Ms. Johnson’s Motion to

Compel Entry of Court-Ordered ESI Protocol (Dkt. 69) and discovery in abeyance pending filing of

the Amended Complaint, and further stated that Plaintiff was permitted to seek an extension of time

to file the Amended Complaint.

         9.      Accordingly, the Parties request that the Court enter an Order extending the

aforementioned deadlines as follows:

               EVENT                 CURRENT DEADLINE                  PROPOSED EXTENDED
                                                                                DEADLINE
Plaintiff’s Amended Complaint      July 15, 2019                      July 29, 2019
Plaintiff’s Opposition to the      July 24, 2019                      August 7, 2019
Motion for a Protective Order
(Dkt. 73)
Plaintiff’s Document               July 26, 2019                      August 12, 2019
Production
Defendants’ Motion to              July 20, 2019                      August 12, 2019
Maintain Confidentiality
Designations
Campaign’s Responses to Ms.        July 29, 2019                      August 12, 2019
Johnson’s Third Requests for
Production of Documents
Campaign’s Responses to Ms.        (No firm deadline)                 August 12, 2019
Johnson’s Meet-and-Confer
Letters


         10.     This Motion is brought in good faith and not for purposes of delay.




{00101835;1}
Case 8:19-cv-00475-WFJ-SPF Document 81 Filed 07/12/19 Page 3 of 4 PageID 1948



Dated:         July 12, 2019                Respectfully Submitted,


                                    /s/ Hassan A. Zavareei
                                   Hassan A. Zavareei (pro hac vice)
                                   Katherine M. Aizpuru (pro hac vice)
                                   TYCKO & ZAVAREEI LLP
                                   1828 L Street, N.W., Suite 1000
                                   Washington, D.C. 20036
                                   Telephone: 202-973-0900
                                   Facsimile: 202-973-0950
                                   hzavareei@tzlegal.com
                                   kaizpuru@tzlegal.com

                                   Janet Varnell (Fla. Bar No. 71072)
                                   Brian W. Warwick, (Fla. Bar No. 0605573)
                                   VARNELL & WARWICK, PA
                                   P.O. Box 1870
                                   Lady Lake, FL 32158-1870
                                   P: 352-753-8600
                                   F: 352-503-3301
                                   jvarnell@varnellandwarwick.com
                                   bwarwick@varnellandwarwick.com

                                   F. Paul Bland (pro hac vice)
                                   Karla Gilbride (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   1620 L Street NW, Suite 630
                                   Washington, DC 20036
                                   (202) 797-8600

                                   Jennifer Bennett (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   (510) 622-8150

                                   Counsel for Plaintiff

                                   s/ Ryan J. Stonerock
                                   Charles J. Harder (Pro Hac Vice)
                                   Trial Counsel
                                   Ryan J. Stonerock (Pro Hac Vice)
                                   HARDER LLP
                                   132 S. Rodeo Drive, Fourth Floor
                                   Beverly Hills, California 90212
                                   Telephone: (424) 203-1600
                                   Facsimile: (424) 203-1601


{00101835;1}
Case 8:19-cv-00475-WFJ-SPF Document 81 Filed 07/12/19 Page 4 of 4 PageID 1949



                                   CHarder@HarderLLP.com
                                   RStonerock@HarderLLP.com


                                   Dawn Siler-Nixon
                                   Florida Bar No. 993360
                                   DSiler-Nixon@FordHarrison.com
                                   Tracey K. Jaensch
                                   Florida Bar No. 907057
                                   TJaensch@FordHarrison.com
                                   FORDHARRISON LLP
                                   101 E. Kennedy Blvd., Suite 900
                                   Tampa, Florida 33602
                                   Telephone: (813) 261-7800
                                   Facsimile: (813) 261-7899

                                   Attorneys for Defendants
                                   Donald J. Trump and
                                   Donald J. Trump for President, Inc.




{00101835;1}
